Citation Nr: 1133322	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-48 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss from May 12, 2008 through June 27, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss since June 28, 2011.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to June 1973.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From May 12, 2008 through June 27, 2011, the evidence of record shows no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  Since June 28, 2011, the evidence of record shows no more than Level IV hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss, from May 12, 2008 through June 27, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss, since June 28, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for bilateral hearing loss was granted by a December 2008 rating decision.  The December 2008 rating decision assigned his bilateral hearing loss a noncompensable initial evaluation, effective from May 12, 2008.  The Veteran timely appealed this decision seeking a higher initial evaluation.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

In July 2011, the RO issued a rating decision granting an increased evaluation of 10 percent for the Veteran's bilateral hearing loss, effective June 28, 2011.  Accordingly, the Board's decision shall consider whether the Veteran's bilateral hearing loss warrants an initial compensable evaluation, from May 12, 2008 through June 27, 2011, and an increased evaluation in excess of 10 percent, since June 28, 2011.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO scheduled a VA audiological examination in June 2011 to determine the severity of the Veteran's service-connected bilateral hearing loss.  This VA examination was performed by a VA physician that had reviewed the Veteran's claims file, reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The August 2008 VA audiological examination noted that the Veteran's hearing loss caused difficulty hearing on the telephone, when watching television, and at religious services and social gatherings.  The June 2011 VA audiological examination noted that the Veteran's hearing loss had a significant effect in social and occupational situations, and that amplification for both ears was recommended.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (requiring audiologist to describe the functional effects of a hearing loss disability in the examination report).  Moreover, the Veteran has not claimed that these examinations were inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In May 2011, the Board remanded this matter to the RO for additional evidentiary development, including updating the Veteran's treatment records and scheduling him for a VA audiological examination to ascertain the current severity of his service-connected bilateral hearing loss.  The RO subsequently requested and obtained additional records identified by the Veteran and scheduled him for a VA audiological examination in June 2011.  Accordingly, the directives of the Board's May 2011 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking an initial compensable evaluation for his service-connected bilateral hearing loss from May 12, 2008 through June 27, 2011, and a rating in excess of 10 percent since June 28, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

In August 2008, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The report noted the Veteran's complaints of difficulty hearing on the telephone, when watching television, and at religious services and social gatherings.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
65
70
LEFT
25
35
60
65
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 50 decibels in the right ear, and 56.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

In September 2008, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The report provided the Veteran's history of progressive hearing loss, which was first noted in the early 1990s.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
60
55
LEFT
25
20
55
55
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 46 decibels in the right ear, and 46 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  

In December 2008, the RO issued a rating decision granting service connection at a noncompensable rating for bilateral hearing loss, effective from May 12, 2008.  The Veteran subsequently appealed this decision seeking an initial compensable evaluation.

In a June 2009 notice of disagreement, the Veteran stated that he had difficulty with normal conversations, and that he was having greater difficulty with telephone conversations.  The Veteran indicated that he lived in a tri-level home, and that he could not hear when members of his family called to him.  

On June 28, 2011, the Veteran underwent a third VA audiological examination.  The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's complaints of hearing loss which caused a significant effect in social and occupation situations.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
65
LEFT
25
35
60
60
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was reported as 51 decibels in the right ear, and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in both in the right and left ears.  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

I.  From May 12, 2008 through June 27, 2011

After reviewing the evidence of record, the Board concludes that an initial compensable evaluation from May 12, 2008 through June 27, 2011, is not warranted.  The August 2008 and September 2008 VA audiological examinations demonstrate that under the Rating Schedule, the Veteran's hearing impairment has been manifested by no worse than Level I hearing acuity in the right ear, shown on both of these VA examinations, and Level II hearing acuity in the left ear, shown on the September 2008 VA audiological examination.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII, Level I hearing acuity in the right ear and Level II hearing acuity in the left ear results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Additionally, the hearing loss shown by these audiological examinations do not qualify for an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

II.  Since June 28, 2011

After reviewing the evidence of record, the Board concludes that an evaluation in excess of 10 percent since June 28, 2011, is not warranted.  The June 28, 2011 VA audiological examination demonstrates that under the Rating Schedule, the Veteran's hearing impairment was manifested by Level IV hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII, Level IV hearing acuity, bilaterally, results in a 10 percent disability evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Additionally, the hearing loss shown by this audiological examination does not qualify for an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  

III.  Other Considerations

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

However, in considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluations assigned the Veteran's hearing loss disability is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Higher disability evaluations are provided for certain manifestations of the Veteran's bilateral hearing disability, but the medical evidence reflects that those manifestations are not present in this case.  

From May 12, 2008 through June 27, 2011, the Veteran's bilateral hearing loss was been manifested by no more than Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability, from May 12, 2008 through June 27, 2011, is not inadequate.  A compensable rating is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  Since June 28, 2011, the Veteran's bilateral hearing loss has been manifested by no more than Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When comparing this disability picture with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's bilateral hearing loss disability, since June 28, 2011, is not inadequate.  A higher rating is provided for certain audiological findings but the medical evidence reflects that those findings are not present in this case.  The criteria for the currently assigned staged disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As the noncompensable evaluation represents the greatest degree of impairment shown from May 12, 2008 through June 27, 2011, and a 10 percent evaluation represents the greatest degree of impairment, since June 28, 2011, there is no basis for additional staged ratings.  38 U.S.C.A. § 5110 (West 2002); see Fenderson, 12 Vet. App. at 126.  

As the preponderance of the evidence is against the claim for ratings in excess of those currently assigned for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for bilateral hearing loss from May 12, 2008 through June 27, 2011, is denied.

An evaluation in excess of 10 percent for bilateral hearing loss since June 28, 2011, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


